Order entered August 7, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01355-CR

                                   L.D. MILLER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-27250-Y

                                           ORDER
       The reporter’s record was originally due in this appeal on December 7, 2014. This Court

has granted court reporter Sharon Hazlewood a thirty-day extension of time to file the record.

On June 9, 2015, the Court ordered court reporters Melva Key and Sharon Hazlewood to file the

reporter’s record by July 15, 2015. On July 15, 2015, Ms. Key filed the portions of the record

she had recorded. She also filed a letter stating that Volume 2, which contains voir dire, was not

being filed because Ms. Hazlewood had not provided her that volume to include with the record.

To date, Ms. Hazlewood has neither filed Volume 2 containing voir dire nor communicated with

the Court regarding the status of that record. The appeal cannot proceed until the reporter’s

record is complete.
           Accordingly, we ORDER Sharon Hazlewood, former official court reporter of the

Criminal District Court No. 7, to file, by AUGUST 20, 2015, the reporter’s record of the April

14, 2014 pretrial hearing.

           FAILURE OF SHARON HAZLEWOOD, FORMER OFFICIAL COURT
           REPORTER OF THE CRIMINAL DISTRICT COURT NO. 7, TO FILE
           THE SUPPLEMENTAL RECORD OF THE APRIL 14, 2014 PRETRIAL
           HEARING BY THE DATE HEREIN SET FORTH MAY RESULT IN THE
           ISSUANCE OF A SHOW CAUSE ORDER AND/OR A JUDGMENT OF
           CIVIL AND CRIMINAL CONTEMPT.

           We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,

Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood, former official court

reporter, Criminal District Court No. 7; Vearneas Faggett, official court reporter, Criminal

District Court No. 7; the Texas Court Reporter’s Certification Board; and to counsel for all

parties.

                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE